United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-3684
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                   Reginald L. Ford

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Kansas City
                                  ____________

                             Submitted: March 29, 2016
                               Filed: April 1, 2016
                                  [Unpublished]
                                  ____________

Before GRUENDER, ARNOLD, and SHEPHERD, Circuit Judges.
                         ____________

PER CURIAM.

      Reginald Ford directly appeals the sentence imposed by the district court1 after
he pled guilty to a drug offense, pursuant to a plea agreement containing an appeal

      1
        The Honorable Beth Phillips, United States District Judge for the Western
District of Missouri.
waiver. His counsel has moved to withdraw and has filed a brief under Anders v.
California, 386 U.S. 738 (1967), arguing that Ford’s sentence is unreasonable and
that Ford received ineffective assistance of counsel. Ford has filed a supplemental
brief, arguing that the district court misapplied the career-offender provisions of the
Guidelines, in light of Johnson v. United States, 135 S. Ct. 2551 (2015). First, we
decline to reach the ineffective-assistance claim on direct appeal. See United States
v. Ramirez-Hernandez, 449 F.3d 824, 826-27 (8th Cir. 2006) (ineffective-assistance
claims are usually best litigated in collateral proceedings, where record can be
properly developed). Second, as to the remaining arguments, we enforce the appeal
waiver. See United States v. Scott, 627 F.3d 702, 704 (8th Cir. 2010) (de novo
review); United States v. Andis, 333 F.3d 886, 889-90 (8th Cir. 2003) (en banc)
(appeal waiver will be enforced if appeal falls within scope of waiver, defendant
knowingly and voluntarily entered into waiver and plea agreement, and enforcing
waiver would not result in miscarriage of justice). Finally, having independently
reviewed the record under Penson v. Ohio, 488 U.S. 75 (1988), we find no
nonfrivolous issues for appeal.

      Accordingly, we dismiss the appeal and grant counsel’s motion to withdraw.
                     ______________________________




                                         -2-